                                                                                        2/18/2020


JAMES E. JOHNSON                                                                             KATHERTNE J. WEALL
Corporation Counsel
                                        THE CITY OF NEW YORK                                         Senior Counsel
                                       LAW DEPARTMENT                                         phone: (212) 356-5055
                                                                                                 fax: (212) 356-3509
                                              IOO   CHURCH STREET                               kweall@law.nyc.gov
                                              NEWYORK,NY     IOOOT



                                                                     February 14,2020

       BY ECF
       Honorable Stewart D. Aaron
       United States District Court
       $outhern District of New York
       500 Pearl Street
       New York, New York 10007

                 Re:   Darwin Columna v. Gomez et al.
                       le cv 03801 (MKV) (SDA)
       Your Honor:

             I am Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
       of New York assigned to represent defendants the City of New York, Police Officers Genner
       Gomez and Pedro Romero, Sergeant Josue Perez and Detective Pedro Roche in the above-
       referenced matter. Defendants write to respectfully request Your Honor's guidance concerning
       the entry of a protective order in this case.

                Last week, Your Honor denied defendants' request to enter a protective order in this case,
       in part because the submission was not filed jointly, and ordered that a revised order be filed by
       February 14, 2020. As outlined in my letter of February 6, 2020, my efforts to contact Mr.
       Columna to have him sign the proposed order prior to my filing it were fruitless. Since then, I
       have contacted plaintiff and/or the pro bono counsel who have been engaged to assist him with
       depositions on six separate occasions, by both phone and email, and have sent both counsel and
       plaintiff a revised.proposed protective order. I spoke briefly to Mr. Columna on February 10,
       2020, and tried to impress upon him the importance of the protective order; he said he would
       check with "his lawyers" and has not since contacted me to let me know whether he will sign it
       or not.l



       I Plaintiff s pro bono counsel has been engaged only to assist him with depositions. They do not
       represent him for discovery in general. Because they represent him for only a limited pu{pose,
       and because he has not responded to their attempts to reach him to discuss the proposed order
       with him, they have told me they are not in a position to sign it on his behalf.
       In my various email and phone        messages, I have explained to plaintiff that I cannot
produce certain documents to him unless a protective order is entered. Nevertheless, he has been
silent as to whether or not he will sign one, and indeed has communicated with me only once
since January 6 despite my multiple attempts to get in touch with him. Defendants do have a
significant number of confidential documents to produce to plaintiff. Given today's deadline for
filing a revised proposed order, I seek the Court's guidance as to how to proceed.

       Defendants thank the Court for its time and consideration in this matter.

                                                            Respectfully submitted,




                                                            Katherine J. Weall
                                                            Senior Counsel
                                                            Special Federal Litigation Division

cc:    Darwin Columna (Via email and II.S. Mail)
       Plaintiffpro se
       2276 Sedgwick Avenue, Apt. #2
       New York, New York 10468

       -and-

       Mark J. Abate (Via ECF)
       Jacqueline Genovese Bova (Via ECF)
       James Breen (Via ECF)
       Goodwin Procter LLP




 ENDORSEMENT: The parties are directed to appear for a Telephone Conference to discuss the
 status of the proposed protective order on Monday, February 24, 2020 at 4:00 p.m. The
 parties shall call the Court's conference line at 212-805-0110 once all parties are on the line.
 The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.
 SO ORDERED.
 Dated: February 18, 2020




                                               -2-
